DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to polar code construction.
The claimed invention as set forth in claim 1 recites features such as:
A method for transmitting polar encoded data, the method comprising:
storing data to be polar encoded; 
determining a reliability associated with each bit position in a bit sequence by: 
calculating a sequence of weighted summations corresponding to each of the bit positions, wherein the reliability of each bit position is determined from its respective 
rank ordering the bit positions based on their respective reliabilities; allocating the data as information bits in the most reliable bit positions of a polar code based on the rank ordering; 
allocating the remaining portion of bit positions as frozen bits of the polar code; polar encoding the information bits and the frozen bits; and 
transmitting the polar encoded information bits and frozen bits.

The prior arts of record, namely Li et al. (US-20190190544), teach a method for generating a hybrid Polar code is provided and includes: obtaining a first matrix of N X N and a sequence that includes N bits, where N is a code length of a hybrid Polar code to be generated, N rows of the first matrix correspond to the N bits in the sequence in a one-to-one manner, and N is a positive integer; determining reliability of the N bits, and determining the weight of each row in the N rows of the first matrix; and selecting, according to the reliability of the N bits and the weight of each row in the N rows of the first matrix, K bits among the N bits as information bits, or selecting, according to the reliability of the N bits and the weight of each row in the N rows of the first matrix, K rows among the N rows of the first matrix to construct a second matrix of K X N used for encoding, so as to encode a to-be-encoded information bit sequence according to  Li also teaches the code rate is determined by K and N, for example, K/N. (¶ [0097]).
The prior arts of record, however, fail to teach, singly or in combination, determining a reliability associated with each bit position in a bit sequence by: calculating a sequence of weighted summations corresponding to each of the bit positions, wherein the reliability of each bit position is determined from its respective weighted summation, wherein the weighted summation corresponding to each respective bit position is a weighted summation over a binary expansion of the respective bit position, wherein the weighted summation is weighted by a first multiplicative factor, and wherein the first multiplicative factor is selected based at least in part on a block size of the polar code; rank ordering the bit positions based on their respective reliabilities; allocating the data as information bits in the most reliable bit positions of a polar code based on the rank ordering; allocating the remaining portion of bit positions as frozen bits of the polar code; polar encoding the information bits and the frozen bits; and transmitting the polar encoded information bits and frozen bits. As such, modification of the prior art of record to include the claimed determining a reliability associated with each bit position in a bit sequence by: calculating a sequence of weighted summations corresponding to each of the bit positions, wherein the reliability of each bit position is determined from its respective weighted summation, wherein the weighted summation corresponding to each respective bit position is a weighted summation over a binary expansion of the respective bit position, wherein the weighted summation is weighted by a first multiplicative factor, and wherein the first multiplicative factor is selected based at least in part on a block size of the polar code; rank ordering the bit positions based on their respective reliabilities; allocating the data as information bits in the most reliable bit positions of a polar code based on the rank ordering; allocating the remaining portion of bit positions as frozen bits of the polar code; polar encoding the information bits and the frozen bits; and transmitting the polar encoded information bits and frozen bits can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the determining a reliability associated with each bit position in a bit sequence by: calculating a sequence of weighted summations corresponding to each of the bit positions, wherein the reliability of each bit position is determined from its respective weighted summation, wherein the weighted summation corresponding to each respective bit position is a weighted summation over a binary expansion of the respective bit position, wherein the weighted summation is weighted by a first multiplicative factor, and wherein the first multiplicative factor is selected based at least in part on a block size of the polar code; rank ordering the bit positions based on their respective reliabilities; allocating the data as information bits in the most reliable bit positions of a polar code based on the rank ordering; allocating the remaining portion of bit positions as frozen bits of the polar code; polar encoding the information bits and the frozen bits; and transmitting the polar encoded information bits and frozen bits set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor determining a reliability associated with each bit position in a bit sequence by: calculating a sequence of weighted summations corresponding to each of the bit positions, wherein the reliability of each bit position is determined from its respective weighted summation, wherein the weighted summation corresponding to each respective bit position is a weighted summation over a binary expansion of the respective bit position, wherein the weighted summation is weighted by a first multiplicative factor, and wherein the first multiplicative factor is selected based at least in part on a block size of the polar code; rank ordering the bit positions based on their respective reliabilities; allocating the data as information bits in the most reliable bit positions of a polar code based on the rank ordering; allocating the remaining portion of bit positions as frozen bits of the polar code; polar encoding the information bits and the frozen bits; and transmitting the polar encoded information bits and frozen bits as set forth in claim 1. Independent claims 9 and 17 recite similar patentable features and are allowable for the same reasons as claim 1. Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US-20180076922) teaches techniques to map parity bits to sub-channels based on their row weights. The row weight for a sub-channel may be viewed as the number of "ones" in the corresponding row of the Kronecker matrix or as a power of 2 with the exponent (i.e. the hamming weight) being the number of "ones" in the binary representation of the sub-channel index (further described below). In one embodiment, candidate sub-channels that have certain row weight values are reserved for parity bit(s). Thereafter, K information bits may be mapped to the K most reliable remaining sub-channels, and a number of frozen bits (e.g. N-K) may be mapped to the least reliable remaining sub-channels. Parity bits may then mapped to the candidate sub-channels, and parity bit values are determined based on a function of the information bits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        02/26/2021